            Case 6:20-cv-00603-ADA Document 15 Filed 08/31/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 BLACKBIRD TECH LLC d/b/a
 BLACKBIRD TECHNOLOGIES,

        Plaintiff,                                              C.A. No. 6:20-cv-00603

 v.                                                          JURY TRIAL DEMANDED

 EVERNOTE CORPORATION,

        Defendant.


                      DEFENDANT EVERNOTE CORPORATION’S
              FED. R. CIV. P. 7.1 CORPORATE DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant Evernote

Corporation (“Evernote”), by and through its undersigned counsel, hereby states as follows:

       1.       Evernote Corporation is a privately held corporation.

       2.       Evernote Corporation does not have a parent corporation and no publicly held

corporation owns 10% or more of the stock of Evernote Corporation.

       3.       The undersigned will make such additional disclosures as are ordered by the Court

or required by applicable rule.



 Dated: August 31, 2020                              Respectfully Submitted:

                                                     /s/ Elizabeth M. Chiaviello
                                                     Elizabeth M. Chiaviello
                                                     Texas Bar No. 24088913
                                                     elizabeth.chiaviello@morganlewis.com
                                                     MORGAN, LEWIS & BOCKIUS LLP
                                                     1000 Louisiana St., Suite 4000
                                                     Houston, TX 77002-5006
                                                     (713) 890-5435

                                                     Scott D. Sherwin (admission pending)

                                                 1
Case 6:20-cv-00603-ADA Document 15 Filed 08/31/20 Page 2 of 3




                                  Illinois Bar No. 6293788
                                  scott.sherwin@morganlewis.com
                                  MORGAN, LEWIS & BOCKIUS LLP
                                  77 West Wacker Drive, Suite 500
                                  Chicago, IL 60601
                                  (312) 324-1000

                                  Ehsun Forghany (admission pending)
                                  California Bar No. 302984
                                  ehsun.forghany@morganlewis.com
                                  MORGAN, LEWIS & BOCKIUS LLP
                                  1401 Page Mill Road,
                                  Palo Alto, CA 94304
                                  (650) 843-4000

                                  Counsel for Evernote Corporation




                              2
         Case 6:20-cv-00603-ADA Document 15 Filed 08/31/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

that all counsel of record who have appeared in this case are being served on this day of August

31, 2020, with a copy of the foregoing via the Court's CM/ECF system.


                                                                  /s/ Elizabeth M. Chiaviello




                                               3
